Citation Nr: 1202386	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-37 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased disability evaluation for bilateral hearing loss disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1961 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas, which increased the Veteran's current disability evaluation for bilateral hearing loss from noncompensable to 10 percent disabling.  

On his August 2010 VA Form 9, the Veteran checked the box indicating that he desired a videoconference hearing before a Veterans Law Judge at the RO.  In September 2011, the Veteran, through his representative, withdrew his request for a hearing.  

As such, the matter is ready for appellate review.  


FINDING OF FACT

The Veteran has been shown to have no worse than level III hearing in his right ear and level VI hearing in his left ear throughout the course of the appeal.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

The regulations provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

A compensable evaluation of 10 percent is assigned where hearing in the better ear is I and hearing in the worse ear is X or XI; where hearing in the better ear is II, and hearing in the worse ear is V to XI; where hearing in the better ear is III and hearing in the worse ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear is IV or V.  Id.

A 20 percent evaluation is provided where hearing in the better ear is III and hearing in the poorer ear is VII, VIII, IX, X, or XI, or where hearing in the better ear is IV and hearing in the poorer ear is VI, VII, or VIII, or where hearing in the better ear is V and hearing in the poorer ear is V or VI.

In conjunction with his claim, the Veteran was afforded a VA examination in October 2008.  At the time of the examination, the Veteran reported that he was not receiving any treatment for his hearing loss.  He noted having trouble hearing normal conversational speech.  

Audiological evaluation revealed the Veteran to have decibel level readings of 35, 55, 65, and 75 in the right ear, and 40, 60, 80, and 90 in the left ear, at 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 84 percent in the right ear and 72 percent in the left ear.  

The examiner diagnosed the Veteran as having moderately severe sensorineural hearing loss in both ears.  He noted that the speech recognition thresholds were consistent with pure tone thresholds.  

In his March 2009 notice of disagreement, the Veteran indicated that he disagreed with the assigned 10 percent disability evaluation.  He stated that this condition affected his ability to understand conversation.  

In his August 2010 substantive appeal, the Veteran reported that his hearing loss had worsened and that even with hearing aids he still had trouble hearing people.  He stated that he had to read lips.  

In support of his claim, the Veteran submitted several lay statements as to his hearing loss difficulties in May 2009.  M. D. indicated that the Veteran's hearing affected his discussion with customers on the phone or in person.  He noted that the Veteran had terrible anxiety and frustration with his need to keep asking people to repeat themselves time and time again.  He reported that once this happened, the customer would have to be called back by another representative.  

L. W. indicated that she was a neighbor of the Veteran and had known him for over two years.  She stated that when having a conversation with the Veteran, she would have to repeat herself on numerous occasions.  She noted that he appeared to try and read lips.  She stated that he would appear to hear and understand by nodding and agreeing but did not answer questions correctly when asked.  She also observed that the Veteran had to ask his grandchildren to constantly repeat themselves.  She further reported that the Veteran would have the volume turned up to almost a deafening sound when watching television.  

K. L. stated that she had known the Veteran for two years and had observed a severe changes in his ability to function due to his hearing.  She reported that the Veteran was no longer able to have a conversation on the phone without someone there to speak for him, especially from customers that required dialing one before the number.  She also noted that he had put in a microphone speaker in his television.  She further reported that he had become frustrated and had developed anxiety shakes.  

Based on the above, the Veteran was afforded an additional VA examination in September 2010.  

Audiological evaluation revealed the Veteran to have decibel level readings of 25, 30, 45, and 55 in the right ear, and 30, 50, 60, and 80 in the left ear, at 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 94 percent in the right ear and 86 percent in the left ear.  

The examiner diagnosed the Veteran as having normal to mild sensorineural hearing loss at 250 to 2000 Hertz and moderate to severe loss above 2000 Hertz in the right ear, and mild sensorineural hearing loss through 1500 Hertz and moderate to severe hearing loss from 2000 to 8000 Hertz in the left ear.  The examiner indicated that hearing was not expected to change with medical intervention.  

As to the October 2008 VA examination results, the Board notes, based upon the findings reported above, that the Veteran did not meet the criteria for a special exception in that the decibel level readings did not demonstrate a decibel level reading of 70 or greater in the right ear at 2000 Hertz.  Using Table VI, level III hearing was demonstrated in the right ear and level VI in the left ear based upon the average decibel level readings of 58 in the right ear and 68 in the left ear, when combined with the speech discrimination score of 84 percent in the right ear and 72 percent in the left ear, which results in a 10 percent disability evaluation.  

As to the September 2010 VA examination results, the Board again notes that based upon the findings reported above, the Veteran did not meet the criteria for a special exception in that the decibel level readings did not demonstrate a decibel level reading of 70 or greater in the right ear at 2000 Hertz.  Using Table VI, level I hearing was demonstrated in the right ear and level II in the left ear based upon the average decibel level readings of 39 in the right ear and 55 in the left ear, when combined with the speech discrimination score of 94 percent in the right ear and 86 percent in the left ear, which results in a noncompensable disability evaluation.  

Thus, the criteria for a schedular disability evaluation in excess of 10 percent is not warranted.  In making these schedular determinations, the Board notes that the Veteran's lay assertions of decreased hearing, as well as the lay statements received in support of his claim, are insufficient to establish entitlement to a higher evaluation for bilateral hearing loss because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's hearing loss disability manifestations are contemplated by the rating schedule.  The Veteran has been assigned a 10 percent disability evaluation as it relates to his hearing loss.  Based upon his assigned disability evaluation, there is contemplation that his hearing loss will impact his employment.  See 38 C.F.R. § 4.1.  There has also been no objective medical finding that the Veteran's hearing loss, while is clearly causes some problems (as noted above), causes "marked" interference with employment.  No other exceptional factors have been reported.  It is important for the Veteran to understand that if the hearing loss did not cause him some problems, there would be no basis for the current rating, let alone a higher evaluation.  

As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Veteran's status has been substantiated.  The Board observes that in a September 2008 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also provided with notice as to the disability rating and effective date elements of the claim prior to the initial adjudication of the claim in the September 2008 letter.  

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary to decide this claim has been obtained.  No other relevant records have been identified.  The Veteran has also been afforded several VA examinations.  The VA examinations performed and prepared in conjunction with the Veteran's claim are deemed to be adequate to properly decide the Veteran's current appeal.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of his statements and arguments presented by his representative.  He was also given an opportunity to appear at a hearing and withdrew his request for such a hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

ORDER

A disability evaluation in excess of 10 percent for bilateral hearing loss is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


